DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2022 is in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 09/21/2022.
Response to Arguments
Applicant's arguments filed 09/21/2022 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “Such a configuration is not taught or suggested by Hikida, Wang, Ishii, or Herrero Abellanas. 
More particularly, neither Hikida, Wang, Ishii, nor Herrero Abellanas discloses or suggests at least the features recited in amended independent claim 1 of: 
the plurality of light-receiving elements are provided in a pixel substrate to which light is entered, among the plurality of semiconductor substrates; and the convolution processor and the pooling processor are provided in one or more semiconductor substrates that are different from the pixel substrate, among the plurality of semiconductor substrates.”
Examiner’s Response: Examiner respectfully disagrees. A combination of Ishii and Herrero Abellanas is seen to teach the recited in amended independent claim 1 (see full rejection below).

Applicant’s arguments with respect to claims 1-10, 12-13 and 19-26 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 09/21/2022, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.
Claim Objections
Claim 5 is objected to because of the following informalities:  
In claim 5, line 1, change “The element…” to “The semiconductor element…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6, 10, 13, 19-20, 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 2018/0239108 A1) in view of Herrero Abellanas et al. (US 2015/0178246 A1).

Regarding claim 1, Ishii et al. (hereafter referred as Ishii) teaches a semiconductor element (Ishii, Fig. 17) including a plurality of semiconductor substrates that are laminated (Ishii, Fig. 17, readout circuit chip 1302 and signal processing chip 1303, Paragraph 0117-0118), comprising:
a plurality of light-receiving elements to convert light to electrical charge arrayed (Ishii, Fig. 17, pixel area chip 1301, Paragraph 0116); 
an image processor to perform feature detection on signals that are output from the plurality of light-receiving elements (Ishii, Fig. 17, signal processor 105, Fig. 18, a signal processor 803, an image processor 804, a subject detection portion 805, Paragraphs 0122 and 0128),
wherein 
the plurality of light-receiving elements are provided in a pixel substrate to which light is entered arrayed (Ishii, Fig. 17, pixel area chip 1301, Paragraph 0116), among the plurality of semiconductor substrates (Ishii, Fig. 17, readout circuit chip 1302 and signal processing chip 1303, Paragraph 0117-0118); and 
the image processor are provided in one or more semiconductor substrates (Ishii, Fig. 17, signal processor 105 and signal processing chip 1303) that are different from the pixel substrate (Ishii, Fig. 17, pixel area chip 1301), among the plurality of semiconductor substrates (Ishii, Fig. 17, readout circuit chip 1302 and signal processing chip 1303, Paragraph 0117-0118).
However, Ishii does not teach a convolution processor to perform a convolution operation on signals that are output from the plurality of light-receiving elements; and a pooling processor to perform sampling the signals on which the convolution operation was performed, based on a predetermined condition, and the convolution processor and the pooling processor are provided in one or more semiconductor substrates that are different from the pixel substrate, among the plurality of semiconductor substrates.
In reference to Herrero Abellanas et al. (hereafter referred as Herrero), Herrero teaches a convolution processor (Herrero, Fig. 3B, processor block 310) to perform a convolution operation on signals that are output from the plurality of light-receiving elements (Herrero, Paragraph 0036); and 
a pooling processor to perform sampling the signals on which the convolution operation was performed (Herrero, Figs. 4 and 5, Paragraph 0039-0040), based on a predetermined condition (Herrero, Paragraphs 0021 and 0038-0040, The predetermined condition may be interpreted as an input of image data to the system, an output of data from the multipliers, or a variety of other conditions.).
These arts are analogous since they are both related to processing image data. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the image processor of Ishii with the convolution and pooling processing as seen in Herrero since convolution filters may be used for many different applications, ranging from image restoration and enhancement to feature detection (Herrero, Paragraph 0020) and provide the device with greater functionality. Further, by modifying the image processor of Ishii with the convolution and pooling processor, the limitation “the convolution processor and the pooling processor are provided in one or more semiconductor substrates that are different from the pixel substrate” is met.
Claim 22 is rejected for the same reasons as claim 1.

Regarding claim 20, the combination of Ishii and Herrero teaches the semiconductor element according to claim 1 (see claim 1 analysis), wherein the convolution operation and the sampling are repeated (Herrero, Fig. 2, Paragraphs 0024-0025, 0044-0046, The convolution operation and pooling processing are repeated for one image. Further, processing a second image will also repeat the convolution operation and pooling processing.).

Regarding claim 2, the combination of Ishii and Herrero teaches the semiconductor element according to claim 20 (see claim 20 analysis), further comprising a controller (Ishii, Fig. 17, signal processor 105, Fig. 18, Controller 104, Paragraph 0037) to control the convolution processor and the pooling processor such that the convolution operation are repeated (Herrero, Fig. 2, Paragraphs 0024-0025, 0044-0046, Fig. 9, Paragraphs 0054 and 0059-0060, The convolution operation and pooling processing are repeated for one image. Further, processing a second image will also repeat the convolution operation and pooling processing.).
Claim 23 is rejected for the same reasons as claim 1.

Regarding claim 4, the combination of Ishii and Herrero teaches the semiconductor element according to claim 2 (see claim 2 analysis), wherein the controller is configured to control, when the convolution operation is repeated, the convolution processor such that different filter coefficients are respectively used (Herrero, Fig. 2, Convolution filters have different sizes, Paragraphs 0024-0025, Fig. 9, Paragraph 0036).

Regarding claim 5, the combination of Ishii and Herrero teaches the element according to claim 1 (see claim 1 analysis), wherein the convolution processor includes a plurality of multiplying circuits that are correspondingly provided per the light-receiving element or per a block that includes two or more light-receiving units of the plurality of  light-receiving elements (Herrero, Figs. 5 and 8, Paragraphs 0036 and 0048, The multiplying circuits are considered to be correspondingly provided per the light-receiving element or per a block.), and is configured to perform the convolution operation using the plurality of multiplying circuits (Herrero, Paragraph 0036).
Claim 25 is rejected for the same reasons as claim 5.

Regarding claim 6, the combination of Ishii and Herrero teaches the semiconductor element according to claim 1 (see claim 1 analysis), wherein: the plurality of light-receiving elements are two-dimensionally arrayed in the pixel substrate (Ishii, Fig. 17, pixel area chip 1301, Paragraph 0116).

Regarding claim 10, the combination of Ishii and Herrero teaches the semiconductor element according to claim 5 (see claim 5 analysis), wherein the convolution processor includes an adding circuit to sum up outputs from the plurality of multiplying circuits that are respectively provided corresponding to the plurality of light-receiving elements (Herrero, Paragraphs 0032 and 0037) and the adding circuit is provided in an adding circuit substrate among the plurality of semiconductor substrates (Herrero, Paragraphs 0032 and 0037, Ishii, Fig. 17, signal processing chip 1303).

Regarding claim 13, the combination of Ishii and Herrero teaches the semiconductor element according to claim 1 (see claim 1 analysis), wherein signals output from the plurality of light-receiving elements are output to outside of the light-receiving elements (Ishii, Fig. 17, Signals from the light-receiving elements are output to outside the pixel substrate.).

Regarding claim 19, the combination of Ishii and Herrero teaches the semiconductor apparatus (Ishii, Fig. 18) according to claim 22 (see claim 22 analysis), comprising, a control circuit unit to control the semiconductor element (Ishii, Fig. 17-18, Controller 104); wherein the control circuit unit is configured to judge an image-capturing target by a feature quantity that is extracted based on an output from the pooling processor (Ishii, Paragraph 0077, Herrero, Paragraph 0023).
Claims 24 and 26 are rejected for the same reasons as claim 19.

Claim 3, 19, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 2018/0239108 A1) in view of Herrero Abellanas et al. (US 2015/0178246 A1) in further view of Hikida (US 2015/0332126 A1).

Regarding claim 3, the combination of Ishii and Herrero teaches the semiconductor element according to claim 2 (see claim 2 analysis), wherein the controller is configured to control, when the convolution operation is repeated, the convolution processor such that filter coefficients are respectively used (Herrero, Paragraphs 0024-0025, 0044-0046).
However, the combination of Ishii and Herrero does not explicitly state the filter coefficients are predetermined filter coefficients.
In reference to Hikida, Hikida teaches when a convolution operation is repeated, predetermined filter coefficients are respectively used (Hikida, Paragraphs 0076-0078, 0080-0083, bias value 2100-2400 and a weight data 3100-3400, The bias values and weight data are predetermined (“previously learnt”). 
These arts are analogous since they are related to image processing devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the combination of Ishii and Herrero with the method of using predetermined filter coefficients as seen in Hikida to use filter coefficient data that is determined from previous learning/training and selected for the specific application.

Alternatively, regarding claim 19, the combination of Ishii and Herrero teaches the semiconductor apparatus (Ishii, Fig. 18) according to claim 22 (see claim 22 analysis). However, the combination of Ishii and Herrero does not teach comprising, a control circuit unit to control the semiconductor element; wherein the control circuit unit is configured to judge an image-capturing target by a feature quantity that is extracted based on an output from the pooling processor.
In reference to Hikida, Hikida teaches a control circuit unit to control a semiconductor element (Hikida, Fig. 2, image processing engine 100, Fig. 22, complex determination processing part 80); wherein the control circuit unit is configured to judge an image-capturing target by a feature quantity that is extracted based on an output from the pooling processor (Hikida, Fig. 23, Paragraphs 0073 and 0194).
These arts are analogous since they are related to image processing devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the combination of Ishii and Herrero with the judging unit as seen in Hikida to categorize features of the images (Hikida, Paragraph 0005, Herrero, Paragraph 0020).  
Claims 24 and 26 are rejected for the same reasons as claim 19.


Allowable Subject Matter
Claims 7-9, 12 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 7, prior art of record neither anticipates nor renders obvious:
“The semiconductor element according to claim 1, further comprising: a connection wiring to pass the signals to which the sampling has been performed to the plurality of multiplying circuits; wherein the convolution processor and the pooling processor each are provided in semiconductor substrates different from each other, among the plurality of semiconductor substrates, and the connection wiring electrically connects the semiconductor substrate in which the convolution processor is provided and the semiconductor substrate in which the pooling processor is provided.”
Claim 21 depends on and further limits claim 7. Therefore, claim 21 is allowable for the same reasons as claim 7.


With regard to claim 8, prior art of record neither anticipates nor renders obvious:
“The semiconductor element according claim 5, wherein the plurality of semiconductor substrates include a plurality of multiplying circuit substrates in which the plurality of multiplying circuits are provided.”
Claim 9 depends on and further limits claim 8. Therefore, claim 9 is allowable for the same reasons as claim 8.

With regard to claim 12, prior art of record neither anticipates nor renders obvious:
“The semiconductor element according to claim 1, further comprising: an activation function calculation processor to input, to an activation function, the signals on which the convolution operation was performed to output a resultant output signal to the pooling processor, wherein the activation function calculation processor is provided in one or more semiconductor substrates that are different from the pixel substrate, among the plurality of semiconductor substrates.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698                                                                                                                                                                                             

/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698